IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-32,594-06


                    EX PARTE STEVEN DUANE CATHCART, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1107125-C IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to twelve years’ imprisonment. The First Court of Appeals dismissed his appeal.

Cathcart v. Texas, No. 01-07-01026-CR (Tex. App.—Houston [1st Dist.] Dec. 11, 2008) (not

designated for publication).

        In a single ground, Applicant claimed that at his parole-revocation hearing his due process

rights were violated, he was denied his right to appointed counsel, and his hearing officer abused his

discretion. We denied relief. Before we denied relief, Applicant filed supplemental grounds in Harris
                                                                                              2

County. These grounds have now been forwarded to this Court. We now reopen this application, and

after reviewing Applicant’s original and supplemental grounds, we deny relief.



Filed: January 30, 2919

Do not publish